Value Relations Consulting Agreement Between Platina Energy Group and Value Relations GmbH Value Relations GmbH Business address: Gartenstraße 46, 60596 Frankfurt/Main, Germany Tel.: +49 (69) 959246 – 0 Fax.: +49 (69) 959246– 20 E-Mail: Info@vrir.de Registered Office: Frankfurt am Main (Amtsgericht Frankfurt HRB 57043) Managing Director: Christoph Brüning Account: Frankfurter-Sparkasse 1822 Account: 200252313 Bank Code: SWIFT: HELADEF1822 1 Value Relations GmbH Your Gateway to Europe IR - Consulting Agreement between: Platina
